657 F.3d 251 (2011)
George DULIN, Plaintiff-Appellant,
v.
BOARD OF COMMISSIONERS OF the GREENWOOD LEFLORE HOSPITAL, Defendant-Appellee.
No. 10-60095.
United States Court of Appeals, Fifth Circuit.
September 15, 2011.
Jim D. Waide, III, Waide & Associates, P.A., Tupelo, MS, for Plaintiff-Appellant.
Susan Fahey Desmond, Jackson Lewis, L.L.P., New Orleans, LA, Karen Gwinn Clay, Watkins, Ludlam, Winter & Stennis, P.A., Jackson, MS, for Defendant-Appellee.
Before BARKSDALE, CLEMENT and PRADO, Circuit Judges.
PER CURIAM:

ON PETITION FOR REHEARING
The petition for rehearing is GRANTED. We WITHDRAW our earlier opinion, Dulin v. Board of Commissioners of Greenwood Leflore Hospital, 646 F.3d 232 (5th Cir.2011), in its entirety, and substitute the following:
We have reconsidered our opinion in the light of the Supreme Court's holding in Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000) that a "plaintiff's prima facie case [of discrimination], combined with sufficient evidence to find that the employer's asserted justification [for termination] is false, may permit the trier of fact to conclude that the employer unlawfully discriminated." Upon reconsideration, we now conclude that there is a triable issue of fact that requires a jury to decide fact and credibility issues. See id. at 150, 120 S.Ct. 2097 ("Credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a judge." (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)) (internal quotation *252 marks omitted)). We hold that the district court reversibly erred in granting judgment as a matter of law under Federal Rule of Civil Procedure 50(a) to the Board of Commissioners on Dulin's claim under 42 U.S.C. § 1981. Consequently, the judgment of the district court is VACATED, and the case is REMANDED for further proceedings consistent with this order.